Citation Nr: 1510106	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to January 1965.  He died in April 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.

The appellant testified before a Decision Review Officer (DRO) in June 2012; she testified before the undersigned in December 2013.  Copies of the hearing transcripts are of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in April 2005; the Veteran's death certificate lists the cause of death as hypovolemic shock and bleeding of the upper digestive tract.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  The Veteran is presumed to have been exposed to herbicides in service.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Cause of Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014).

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Hypovolemic shock and bleeding of the upper digestive tract are not 'chronic diseases' listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served from October 1961 to January 1965, to include service in the Republic of Vietnam.  He died in April 2005.  His death certificate lists the cause of death as hypovolemic shock and bleeding of the upper digestive tract.  At the time of his death, the Veteran was not service-connected for any disabilities. 

The appellant alleges that the Veteran's death was related to ischemic heart disease, which can be presumptively related to service in the Republic of Vietnam. 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the following must be shown: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.   

Service records confirm that the Veteran served in Vietnam.  The Board therefore presumes that the Veteran was exposed to an herbicide agent in service.  However, although ischemic heart diseases is listed under 38 C.F.R. § 3.309 (e) the evidence reflects that the Veteran was not diagnosed with ischemic heart disease.  Moreover, hypovolemic shock and bleeding of the upper digestive tract are not identified under 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.309 (e) (2014).

Although the appellant asserts that the Veteran was diagnosed with ischemic heart disease, a July 2012 VA examiner addressed this contention.  After reviewing all of the medical evidence the VA examiner determined that the Veteran did not have ischemic heart disease.  He noted that the record shows that the Veteran was treated for significant aortic artery disease including repair of a ruptured abdominal aortic aneurysm in September 1996, repair of pararenal abdominal aneurysm in May 1998 and repair of a bilateral iliac aneurysm in August 1998.  He noted that peripheral vascular diseases including aneurysms are not considered to be ischemic heart disease or a symptom of ischemic heart disease.  
      
The VA examiner stated that the Veteran was evaluated and treated for hypertension, which in itself is not an indication of ischemic heart disease.  He noted that there is no evidence in the record that the Veteran ever had coronary ischemia or atherosclerotic heart disease and there is no history of myocardial infarction, percutaneous coronary intervention, cardiac surgery, positive stress tests for ischemia or any other testing or events compatible with the generally accepted definition of ischemic heart disease.  The VA examiner stated that there is no indication in the private medical records that the Veteran ever related any history of symptoms to his treating physicians that caused them to suspect to test the Veteran for ischemic heart disease.  In summary, the VA examiner opined that there is no evidence that the Veteran had ischemic heart disease, nor any other form of heart disease, providing highly probative evidence against this claim. 

As the cause of the Veteran's death is not included in the above-indicated diseases associated with exposure to an herbicide agent, and the evidence reflects the Veteran did not have ischemic heart disease, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  Even though presumptive service connection is not warranted, the appellant is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  The Board will, therefore, address whether service connection is warranted for the cause of the Veteran's death on a direct basis.

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience symptoms related to hypovolemic shock or bleeding of the upper digestive tract in service, and there is no indication that his causes of death are related to his herbicide exposure. 

Service treatment records do not reflect any complaints, symptoms, or diagnoses that could be related to hypovolemic shock or bleeding of the upper digestive tract.  Additionally, evidence of record does not tend to establish a nexus between the Veteran's cause of death due to hypovolemic shock and bleeding of the upper digestive tract and in-service herbicide exposure. 

The July 2012 VA examiner stated that the Veteran's death certificate lists the cause of death as hypovolemic shock with bleeding of the upper digestive tract.  He noted that the Veteran had died while on vacation in Mexico and there were no record available.  The VA examiner stated that the end result of any uncontrolled hemorrhage, regardless of cause may be shock and ultimately cardiac arrest.  He noted that cardiac arrest from hypovolemic shock does not imply the presence of ischemic or any other form of heart disease and that unfortunately many people all over the world of all ages with normal healthy hearts die daily from hemorrhage and hypovolemic shock from motor vehicle accidents, gunshot wounds and other trauma, gastrointestinal bleeding, coagulation disorders and multiple other illnesses leading to uncontrollable bleeding.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  This report provides highly probative evidence against this claim.

Insomuch as the appellant has attempted to establish a diagnosis of ischemic heart disease and a nexus between the Veteran's cause of death and his service through her own lay assertions, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of ischemic heart disease, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds, therefore, that the appellant has not provided competent evidence with respect to the Veteran's diagnosis or the etiology of the cause of his death.

In support of her claim, the appellant has additionally submitted an article regarding a cardiovascular disorder called shock.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on this article as it was written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by July 2012 VA medical opinion. 

The Board finds that the Veteran's cause of death, diagnosed as hypovolemic shock and bleeding of the upper digestive tract, is not shown to have been incurred directly in service. For these reasons, the Board finds that the preponderance of the evidence is against service connection for the Veteran's cause of death. The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim. 

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the appellant's claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A letter dated in December 2010 described what evidence the appellant was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told the appellant that to substantiate the claim there must be medical evidence showing that a service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.  The letter also informed the appellant what evidence was needed to support a claim for DIC benefits based on a disability that was not service-connected or for which the Veteran did not file a claim during his lifetime.
As such, the duty to notify was met. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records have been obtained.  The appellant further submitted the Veteran's death certificate and was requested to submit any other medical evidence that showed that the Veteran's death was caused by an injury or disease that began in service.  She informed the VA that treatment records from the Carnival Cruise Line (where the Veteran became ill) and the Mexican hospital to which he was taken to and subsequently died could not be obtained and are not available.  Although she testified that there may be additional records from Concord Hospital in 1986/1987 a release form to obtain these records was not submitted. 

Moreover, although records in the Veteran's virtual record reflect that he was receiving Social Security Administration (SSA) disability benefits at the time of his death, there is no indication they would be pertinent to the issue of whether service connection for cause of death can be granted.  The Board has also researched the late Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any and all records relevant to the current claim.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

A medical opinion was obtained in July 2012 with respect to the medical issues involved in this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 opinion obtained in this case is more than adequate, as it is predicated on a full reading of the claims file.  The VA examiner provided complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.

Discussion of the Veteran's July 2012 Decision Review Officer (DRO) hearing and December 2013 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearings.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


